Citation Nr: 1711741	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1989 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran filed a notice of disagreement (NOD) with the decision in April 2010, challenging the continued 70 percent evaluation for his PTSD.  The RO issued a statement of the case (SOC) in March 2012.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in March 2012.  Following the Board's latest remand decision, the matter was readjuciated by the RO in an October 2015 supplemental statement of the case (SSOC).  
 
In April 2015, this matter was remanded for further development.  The Board finds that there has been substantial compliance with the directives of this latest Remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim is now ready for appellate review.

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) was previously before the Board.  However, this issue was granted by the RO in a November 2015 rating decision and is no longer on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.




FINDING OF FACT

For the entire period on appeal, the evidence of record does not reflect that the Veteran's PTSD was manifested by total occupational and social impairment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Veteran's claims arise from his disagreement with the initial ratings following the grant of service connection and the award of a TDIU rating.  Once the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  As such, no further discussion of VA's duty to notify is necessary.  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, and post-service VA and private treatment records, as well as Social Security Administration (SSA) records, have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  

The Veteran was afforded VA medical examinations in January 2010 and July 2015.  The Board finds that these examinations are adequate because the examiner had knowledge of the relevant facts of the Veteran's medical history, considered the contentions of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25  (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.  

II.  Increased Ratings

Applicable Laws

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 , DC 9411 (2016).  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a). 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally appealed to the Board prior to the adoption of the DSM-V, the DSM-IV criteria will also be utilized in the analysis set forth below.

Regarding the Global Assessment of Functioning (GAF), it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Facts & Analysis

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent rating for any portion of the period on appeal.  As such, the Board finds that the Veteran's symptoms have, throughout the entire period on appeal, caused occupational and social impairment with deficiencies in most areas, such as work, family and social relations, thinking and mood, but have not resulted in total occupational and social impairment.  

In a March 2007 rating decision, the Veteran was awarded service connection for PTSD and assigned an initial 70 percent disability rating, effective September 26, 2006.  The Veteran did not appeal this decision and it is final.  The applicable period for consideration of the instant appeal stems from the Veteran's December 1, 2009 claim for a rating increase for his PTSD.  Thus, the medical evidence of record pertinent to the period on appeal concerns all material dated one year prior to the claim, or in this case, December 1, 2008.  

In addition to service connection for PTSD, the Veteran has been awarded service connection for an undiagnosed illness manifested by headaches, and assigned a current evaluation of 10 percent disabling, effective September 10, 2001.  The Board further notes that the record reflects the Veteran's history of traumatic brain injuries (TBI), and that these incidents are noted in conjunction with the Veteran's psychiatric care.  The RO has considered a claim for service connection for TBI, but denied entitlement based upon lack of a current diagnosis.  See April 2011 Rating Decision.  

The medical evidence of record reflects ongoing and continuous mental health treatment throughout the period on appeal.  VAMC records reflect that the Veteran was monitored as a suicide risk in July 2008.  See July 2008 VAMC Suicide risk Assessment ("have been thinking of MVA, or walking into desert and just disappearing without intent or plan.")  Vet Center individual therapy sessions since 2008 reflect reports of mild to moderate symptomatology and complaints of personal and professional relationship issues.  See i.e. July to October 2008 Phoenix Vet Center notes ("shared concerns about his mental stability and his ability to complete the barber program...wants to move to [] be with his children.  Family issues, Life issues (decisions)...exercising at local park by walking and playing basketball...he is not drinking...he was depressed...sleep issues...school is going well 'not so stressful'...client doing well").  

Following his move from Arizona to New Mexico, the Veteran underwent a mental health examination in January 2009.  See January 2009 VAMC Mental Health note.  The psychiatrist noted the Veteran's history of "mild to moderate" PTSD symptoms since the Persian Gulf War, noting that they were currently stable through medicinal intervention.  The Veteran reported flashbacks and jumpiness, but while he has "no difficulty falling asleep," he reported that nightmares wake him.  Mood was noted as withdrawn and noted displeasure with crowds.  Veteran reported some loneliness and denied worthlessness, hopelessness, mania, SI/HI, or hallucinations.  Veteran lived with his wife and their four children, and speech, insight, memory, judgment and dress were noted as normal, while mood was identified as "anxious with congruent affect."  The psychiatrist noted an Axis I diagnosis of "PTSD < Traumatic Brain Injury" and a GAF score of 55.  

Two weeks later, the Veteran underwent another mental health examination at the VAMC.  See February 2009 Mental Health note.  The Veteran reported that he has "no problems" with his current employment as a "barber working part time."  The Veteran reported anxiety with his recent move from Arizona to New Mexico and that he lives with his family.  The examination revealed normal orientation, no acute distress, speech problems, or memory problems and a "fine" mood with congruent affect and organized thought process and judgment.  The Veteran reported satisfaction with his medicinal regiment and the psychiatrist provided an Axis I diagnosis of PTSD chronic combat related TBI with a GAF score of 70.  A September 2009 VAMC psychiatric evaluation revealed consistent subjective and objective findings, including a GAF score of 65.  See September 2009 VAMC Mental Health note.  The Veteran denied nightmares and flashbacks and that he was working in a barbershop on Fridays and Saturdays.  Id.  The Veteran reported social issues, including "frustration, no contact with neighbors...avoids people not violent incidents."  

The treating VAMC psychiatrist provided an opinion about the Veteran's mental health status in October 2009.  See October 2009 VAMC Mental Health Note.  The psychiatrist identified a diagnosis of "[PTSD], Traumatic Brain Injury" and opined that the Veteran had "severe mental health symptoms," including behavior that was sometimes violent, unpredictable and impulsive.  Regarding social and occupational impact, the psychiatrist opined that the Veteran's "functioning in a job, family and society" is inconsistent as it "varies day by day."  Follow-up treatment later that month revealed that the Veteran stopped working at the barbershop because he was "afraid to harm people" and specifically thought about cutting his supervisor.  See October 2009 VAMC Mental Health note.  The mental examination revealed consistently normal results, with the sole outlier consisting of an angry mood, and a GAF score of 45/50 was determined.  

The Veteran was afforded a VA examination for his PTSD in January 2010.  
The examiner reviewed the Veteran's claims file and noted his medical history, including diagnoses of PTSD, Mood disorder NOS, TBI, and ongoing VAMC treatment with therapy and medication which has "been helping some."  Pertinent social history was noted, including the Veteran's combat service resulting in the present symptoms and being arrested for fighting in 1997.  The Veteran described his marriage since 1999 as "rocky" and a "distant" relationship with his four children.  The Veteran reported that he fishes and has "adequate social support" without social relationships.  The examiner opined that the Veteran demonstrated "mild to moderate" impairment in his psychosocial functioning.  The mental examination revealed angry mood, attention disturbance when speaking with his wife, sleeplessness, combat related nightmares, hypervigilance, flashbacks, recent-memory impairment, irritability, isolation, and that the frequency of the symptoms varied "from daily to weekly."  Regarding employment, the examiner noted that the Veteran had not worked in the last year since he threatened a co-worker, and that his "poor social interaction, sleep disturbance, daytime fatigue and reported pain in his hands and joints would have some direct impact on his functioning and would likely be problematic in many employment situations."  The examiner continued that in light of his young age there was potential in future employment if there was continued participation in treatment.  The examiner concluded with a deferred diagnosis, noting that "it is possible that disorders other than PTSD" were the reasons for the Veteran's symptoms.  However, the examiner opined that the "PTSD symptoms are causing the most significant distress."  A GAF score of 63 was assigned.

In September 2010, the Veteran was afforded a VA examination for his claim of TBI.  Following a review of the record and an examination, the psychologist concluded that there was "no diagnosis of TBI."  Mental examination was consistent with previous examinations, noting mild concentration issues, irritability, sleeplessness, pronounced anxiety, agitation and restlessness with alcohol consumption.  The examiner described the Veteran's symptoms as "serious psychopathological disturbance."  

In an October 2012 statement, the Veteran's social worker from the Vet Center opined that he was "permanently and totally disabled."  See October 2012 Vet Center opinion.  The opinion notes that the Veteran had been seen at the Vet Center on a continuous basis since 2008.  This opinion took umbrage with the January 2010 VA examiner's GAF score of 63, noting that a "cursory review" of the record and the Veteran's current interview demonstrated "his current GAF at 50, with the highest GAF in the last 12 months at 51."  The rationale provided for the total occupational and functional impairment opinion was that the Veteran had not worked since 2009, and that he currently displayed PTSD symptoms including "anger, irritability, inability to concentrate, inability to adapt to stressful circumstances, and inability to maintain functional relationships."  In a January 2015 opinion, the social worker reiterated his conclusion of "employability prognosis to be poor," concluding that "it would be detrimental to the Veteran's physical and mental well-being to re-enter the work force because of his PTSD symptoms coupled with his non-service connected spinal problems."  See January 2015 Vet center opinion (noting "the Social Security Administration (SSA) found the Veteran permanently and totally disabled due to a combination of his non-service connected spine condition and his service-connected PTSD.")

Between his VA psychiatric examinations in 2010 and 2015, VAMC records reflect continuous mental health treatment for PTSD symptoms.  These records are reflective of a consistent range of GAF scores, consistent social impairment, and of symptoms demonstrating a frequency, duration and severity noted consistently in the above-cited treatment records, including stabilization through weekly Vet Center therapy and medication.  See i.e. December 2012 VAMC Mental Health note (GAF 52); October 2013 VAMC Mental Health note ("GAF Score: 55...sleeps better with the medications...nightmares now and then but not recently...no feelings of suicide or harm to others...intrusive thoughts of war...go to church every so often...exercise"); April 2014 VAMC Mental Health note ("been up and down...go[es] to Vet center. He is going to the group, fishing...nightmares continue...depression on and off...hypervigilant").  

The Veteran was most recently afforded a VA examination for his PTSD in July 2015.  Following a review of the claims file and an interview with the Veteran, a diagnosis of PTSD was provided without any TBI or other mental health diagnoses.  The Veteran's history of in-service head injuries and past diagnoses of mood disorder and alcohol dependence were noted, as well as ongoing mental health therapy with psychotropic medication since approximately 2008.  The Veteran reported numerous PTSD criterion including recurrence, avoidance, persistent and exaggerated negative beliefs, startle response, estrangement, detachment, and sleep disturbance.  Mental health examination identified symptoms of "sleeping too little, depressed mood, anxious mood, occasional panic attacks, troubling memories and nightmares, and anger problems."  The examiner opined that the Veteran demonstrated mild symptomatology with "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily,
with normal routine behavior, self-care and conversation."

Analysis 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the current 70 percent rating appropriately reflects the level of severity of the Veteran's PTSD.  As noted above, the Veteran has suffered from a consistent litany of symptoms with consistent GAF scores in the 50 to 70 range, stabilized throughout the period on appeal, including anger, depression, occasional suicidal thoughts, irritability, difficulty sleeping and impairment in occupational and social relationships.  

A rating higher than 70 percent is not warranted.  There is no evidence that the Veteran experiences symptoms of total social and occupational impairment.  For example, he did not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  In fact, during the VA examinations, the Veteran consistently denied delusions and hallucinations, was appropriately groomed, and oriented to time and place.  Furthermore, throughout the course of the appeal, it was noted that the Veteran maintained his marriage of fifteen years and raised his four children, he also participated in activities and hobbies, such as fishing and church.  As for occupational impairment, the Board notes that the Veteran's PTSD symptoms make it difficult to maintain employment; and that his Vet Center social worker concluded that his symptoms prohibited employment.  However, as noted in the September 2010 VA examination, and throughout the medical evidence of record, including SSA records and the January 2015 Vet Center opinion, non-service-connected medical conditions also affected the Veteran's ability to work.  As such, the Board finds that the evidence does not indicate that the Veteran has total occupational impairment as a result of his PTSD.

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran and his spouse's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.130, DC 9411.

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, as the Veteran is diagnosed with PTSD, the most appropriate Diagnostic Code is 9411 for PTSD symptoms.  Furthermore, the Board notes the Veteran's history of cranial injuries.  Despite mention of the in-service incidents, the medical evidence of record, including the September 2010 VA TBI examination and July 2015 VA psychiatric examination, does not reflect any commingling of diagnoses or symptomatology, including headaches for which the Veteran is already service-connected for as an undiagnosed illness unrelated to PTSD.  

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  In this case, the Veteran's 70 percent rating contemplates his functional impairment as well as his subjective complaints.  His disability is severe, but there is no evidence of total social and occupational impairment.  Therefore, the Veteran's subjective complaints were included in the 70 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990).



ORDER

Entitlement to a rating higher than 70 percent for PTSD is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


